DETAILED ACTION

Acknowledgments

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes

Examiner cites particular columns, paragraphs, figures and line numbers from the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

The Examiner finds that because the Examined Claims recite neither “step for” nor “means for,” the examined claims fail Prong (A) as set forth in MPEP §2181 I.  Because all examined claims fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that all examined claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential).

Terms such as “based on”, “when”, “if”, “only if”, “on the condition”, “or”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 19 recite “… with each other…” in line 7. It is unclear as to what the for the device with each other is referring to. The plain language of the claim is vague as to what each other means. Thus, the claim is indefinite.
Claim 2 and 20 recite “… where information…” in line 4. It is not clear whether the information is the same as biological information. Thus, the claim is indefinite.
 For the sake of compact prosecution, examiner has interpreted the information to be biological information.
Dependent claims are also rejected upon dependency of the above independent claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (US 2012/0245713 A1) in view of Leuthardt et al. (US 2014/0277582 A1).

As per claim 1, CHEN discloses an information processing apparatus comprising (see for example Fig. 2): a processor configured to associate information indicating a recognition result of a voice of a user uttered at a time at which the user manually operates a device, biological information other than the voice of the user (see for example [0005]), and manual operation information indicating a manual operation for the device with each other, and operate the device based on the biological information in a subsequent operation (see for example [0017]).
CHEN does not explicitly disclose voice of a user uttered aspect of the limitation. Nevertheless, as evidenced by the teaching of Leuthardt et al. (US 2014/0277582 A1), it is commonly known to use voice uttered from a user to control or operate a device (see for example [0059], [0145]). Thus, it is respectfully submitted that it would have been obvious to one skilled in the art before the filing date of the claimed invention to modify the above teaching of CHEN by incorporating capability of voice recognition uttered from a user to control or operate a device.
As per claim 2, CHEN discloses an information processing apparatus comprising (see for example Fig. 2): a processor configured to operate a device based on biological information in a subsequent operation in a case where information indicating a recognition result of a voice of a user uttered at a time at which the user manually operates the device (see for example Fig. 2, [0005], [0017]) and the biological information other than the voice of the user are included in an allowable range of manual operation information indicating a manual operation for the device (see for example [0042]).
CHEN does not explicitly disclose voice of a user uttered aspect of the limitation. Nevertheless, as evidenced by the teaching of Leuthardt, it is commonly known to use voice uttered from a user to control or operate a device (see for example [0059], [0145]). Thus, it is respectfully submitted that it would have been obvious to one skilled in the art before the filing date of the claimed invention to modify the above teaching of CHEN by incorporating capability of voice recognition uttered from a user to control or operate a device.
As per claim 3, CHEN discloses the information processing apparatus according to claim 2, wherein the manual operation information indicating the manual operation for the device, voice information indicating an operation of the device by a voice, and the biological information other than the voice of the user at a time at which the voice is uttered are associated with each other in advance (see for example [0018]), and the processor operates the device based on the biological information in a subsequent operation in a case where a difference between the information indicating the recognition result of the voice of the user at the time at which the user manually operates the device and the associated voice information is within a first allowable range and a difference between the biological information other than the voice of the user at the time at which the user manually operates the device and the associated biological information is within a second allowable range (see for example [0042]; Leuthardt: (see for example [0059], [0145]).
As per claim 4, CHEN discloses the information processing apparatus according to claim 1, wherein the manual operation information, voice information, and the biological information are associated for each user, and the processor discriminates the voice for each user, and operates the device based on the biological information (see for example [0042]; Leuthardt: (see for example [0059], [0145]).
As per claim 5, CHEN discloses the information processing apparatus according to claim 3, wherein the manual operation information, the voice information, and the biological information are associated for each user, and the processor discriminates the voice for each user, and operates the device based on the biological information (see for example [0046]; see for example [0042]).
As per claim 6, CHEN discloses the information processing apparatus according to claim 1, wherein the processor stops processing for associating voice information and the biological information with each other while the user is sleeping (see for example [0033]; Leuthardt: (see for example [0059], [0145]).
As per claim 7, CHEN discloses the information processing apparatus according to claim 1, wherein the processor stops the operation using the biological information while the user is sleeping (see for example 451-455 and [0018]; Leuthardt: (see for example [0059], [0145]).
As per claim 8, CHEN discloses the information processing apparatus according to claim 2, wherein the processor stops the operation using the biological information while the user is sleeping (see for example 451-455 and [0018]).
As per claim 9, CHEN discloses the information processing apparatus according to claim 3, wherein the processor stops the operation using the biological information while the user is sleeping (see for example 451-455 and [0018]).
As per claim 10, CHEN discloses the information processing apparatus according to claim 4, wherein the processor stops the operation using the biological information while the user is sleeping (see for example 451-455 and [0018]).
As per claim 11, CHEN discloses the information processing apparatus according to claim 5, wherein the processor stops the operation using the biological information while the user is sleeping (see for example 451-455 and [0018]; Leuthardt: (see for example [0059], [0145]).
As per claim 12, CHEN discloses the information processing apparatus according to claim 1, wherein, in a case where voices of a predetermined number of users or more are measured, the processor stops the operation using the biological information (see for example 451-455 and [0018]).
As per claim 13, CHEN discloses the information processing apparatus according to claim 1, wherein the processor operates the device based on the biological information generated from the user who receives an external stimulus (see for example [0017]).
As per claim 14, CHEN discloses the information processing apparatus according to claim 13, wherein the external stimulus is a voice of a conversation partner of the user (see for example 451-455 and [0018]).
As per claim 15, CHEN discloses the information processing apparatus according to claim 13, wherein the external stimulus is an odor (see for example 451-455 and [0018], Note odor is intended use).
As per claim 16, CHEN discloses the information processing apparatus according to claim 13, wherein the external stimulus is a temperature (see for example 451-455 and [0018]; Note temp is intended use).
As per claim 17, CHEN discloses the information processing apparatus according to claim 13, wherein the external stimulus is a situation that the user views (see for example 451-455 and [0017]).
As per claim 18, CHEN discloses the information processing apparatus according to claim 1, wherein the biological information is brain waves (see for example [0007-0008]).
As per claim 19, CHEN discloses a non-transitory computer readable medium storing a program causing a computer to execute: associating information indicating a recognition result of a voice of a user uttered at a time at which the user manually operates a device, biological information other than the voice of the user, and manual operation information indicating a manual operation for the device with each other; and operating the device based on the biological information in a subsequent operation (see the rejection of claim 1).
As per claim 20, CHEN discloses a non-transitory computer readable medium storing a program causing a computer to execute: operating a device based on biological information in a subsequent operation in a case where information indicating a recognition result of a voice of a user uttered at a time at which the user manually operates the device and the biological information other than the voice of the user are included in an allowable range of manual operation information indicating a manual operation for the device (see the rejection of claim 2).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sakaguchi et al. (US 2013/0053720) discloses using various sensors to have a control signal based on brain waves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957.  The examiner can normally be reached on M-F 9A-5:30P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC TUKU TECKLU/Primary Examiner, Art Unit 2193